Citation Nr: 1201872	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-05 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that an August 2009 rating decision denied entitlement to service connection for lymphoma.  It is unclear whether a Notice of Disagreement (NOD) has ever been submitted with regard to this issue.  Absent an NOD, a Statement of the Case, and a Substantive Appeal, the Board does not have jurisdiction.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994).

The May 2010, the Board denied entitlement to service connection for hepatitis C.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (CAVC), which in a December 2010 Order vacated the Board's decision and remanded the case for readjudication.  

The claims file reflects that further RO action is warranted even though such will, regrettably, further delay an appellate decision.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hepatitis C.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

In its December 2010 decision, the U.S. Court of Appeals for Veterans Claims (the Court) noted that the Veteran's assertions that his hepatitis C may have been the result of a blood transfusion received during a March 1975 surgery.  The Court also noted that the Veteran had argued, in his substantive appeal, that VA had failed to obtain the operative room records from his 1975 surgery.  These records are certainly relevant as service treatment records currently associated with the claims file do not indicate that the Veteran underwent a blood transfusion.  Accordingly, VA should make as many requests as are necessary to obtain the operative records unless it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

In addition, as noted in the Court's remand, the Veteran is currently incarcerated, and as such, scheduling him for a hearing and VA examination may be problematic.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2011).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility to examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the United States Court of Appeals for Veterans Claims (Court) remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the agency or original jurisdiction or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-based providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008). 

It does not appear that the RO attempted to obtain a VA examination of the Veteran using all the avenues set out above.  The Board finds that, in light of VA's duty to assist and the Court's decision, the RO should reschedule the Veteran for an examination to determine whether he has hepatitis C that may have been contracted in service.  

The Board notes that the above cases address VA's duty to assist in the context of an incarcerated veteran's request for a VA examination in prison.  However, these same principles apply to the Veteran's request for a hearing.   38 C.F.R. § 20.700(a) (2011) provides that an appellant is entitled to a hearing if one is requested. The Board notes that when a veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1MR, Part I, ch.4, § -1(i)-(j) (2008).  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed or submit written argument.

As the Veteran's current desire for a hearing is somewhat unclear, the RO/AMC should contact the Veteran and inquire as to whether he desires a hearing and what type of hearing he may desire.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all necessary development to obtain any service treatment records not currently of record, specifically the operative report from the Veteran's March 1975 surgery.  If the records are unavailable or further attempts to obtain the records would be futile, the RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, the RO/AMC should take all reasonable measures to schedule the Veteran for an appropriate examination in support of his claim.  If the Veteran remains incarcerated, the RO should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO/AMC should determine which is the most feasible option.  

The claims folder must be made available to and be reviewed by the examiner prior to the examination.  Following such a review and a physical examination, including any necessary laboratory testing, the examiner should discuss the etiology and onset of the Veteran's hepatitis C.  A history of all of the Veteran's potential risk factors should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service and post-service risk factors.  Specifically, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service.  The bases for the opinion provided should be explained in detail, including discussion of the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

4.  The Veteran should also be contacted and asked to clarify whether he desires to be scheduled for a hearing and, if so, of the type of hearing he may desire.  Once this issue is clarified, the Veteran should be scheduled for the requested type of hearing at the earliest opportunity.  If the Veteran's incarceration will prevent his appearance at the hearing, the RO/AMC should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  The RO/AMC should document any attempts to accommodate the Veteran's hearing request.  

5.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


